UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
GREENEVlLLE DIVISION ..'\ l `f mr

IN THE MATTER OF THE SEARCH OF THE REAL
PROPERTY LOCATED AT 280 HUMBOLDT LANE,
GREENEVILLE, TN 37745 INCLUDING ALL
OUTBUILDINGS AND STORAGE AREAS

2:19-MJ- ;Y

)
)
)
)
§ JUDGE CORKER
)
)
)
)
)

AFFIDAVIT FOR SEARCH WARRANT
Affiant, Cameron L. Miller, Special Agent, United States Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF), being duly sworn under oath, states as follows:

I. INTRODUCTION

l. Your Affiant is a Special Agent with ATF, an agency of the United States
Department of Justice, has been so assigned-since January of 2015, and, therefore, is an officer of the
United States Who is empowered to conduct investigations of, and to make arrests for, the offenses
enumerated in United States Code, Titles 18 and 26, and to request warrants pursuant to Rule 41 of
the Federal Rules of Criminal Procedure.

2. Your Affiant has specialized training and/or experience in the area of illegal firearms
possession, firearms trafficking, drug distribution, gangs, undercover operations, surveillance and
debriefing informants and suspects. All references herein to any experience refers to experience
gained through training, conducting firearms and controlled substances investigations, and
participating in those investigations with other experienced investigators, as well as conversations

with other law enforcement officers

Case 2:19-mj-00036-|\/|CLC Document 2 Filed 01/30/19 Page 1 of 11 Page|D #: 6

3. Prior to 2015, your Affiant was employed as a sworn law enforcement officer in in
North Carolina for approximately seven years including work experience as a Drug Enforcement
Administration (DEA) Task Force Officer, Vice/Narcotics/Gang Detective, and Patrol Police
Of`ficer. As an ATF Special Agent, your Affiant was assigned and worked complex criminal
investigations in the Puerto Rican Field Office, the St. Thomas, USVI Satellite Of`fice, and the
Memphis TN Field Office, and is presently assigned to the Satellite Office of ATF’s Nashville Field
Division in Greeneville, TN.

4. Your Affiant has participated in, and has been assigned to, multiple investigations
involving illegal firearms possession and manufacturing, illegal destructive device possession and
manufacturing, and federal crimes of violence. Presently, your Affiant’s primary assignment is to
conduct investigations involving firearm offenses firearms trafficking, violent crimes, drug
trafficking, and money laundering occurring throughout the Eastem District of Tennessee. This
includes among other things conducting investigations of organizations trafficking firearms
individuals illegally possessing or making firearms violent gangs firearm offenses and narcotics
violations

5. Through training, investigations and experience, your Affiant has taken part in cases
relating to the trafficking of firearms the use and possession of firearms by persons prohibited by
law, and the possession of illegal firearms and firearms parts and is familiar With and has participated
in various methods of investigations including, but not limited to: electronic surveillance, physical
surveillance, interviewing and general questioning of witnesses, use of confidential informants and
use of cooperating witnesses Your Affiant has debriefed confidential informants and.cooperating
witnesses regarding the habits and practices of people engaged in the illegal trafficking of
firearms Furthermore, your Affiant has conducted and participated in numerous investigations to
include: crime scene investigations collection of evidence, interviews and the execution of search

Warrants.

Case 2:19-mj-00036-|\/|CLC Document 2 Filed 01/30/19 Page 2 of 11 Page|D #: 7

6. The details and information stated herein are based on your Affiant’s training,
experience, and personal knowledge, as well as a compilation of witness statements facts and events
investigated by your Affiant, other law enforcement officers and other Federal agencies who
investigated and confmned their veracity or oversaw their development The information in this
affidavit is provided for the limited purpose of establishing probable cause sufficient for a search
warrant The information is not a complete statement of all the facts related to this case or a verbatim

recitation of statements made.

II. PURPOSE OF THE AFFIDAVIT

7. This affidavit is submitted in support of an application for a search warrant
authorizing the search of the Tennessee warehouse location of Pyro Junkie Fireworks, Inc., 280
Humboldt Lane, Greeneville, TN (GPS coordinates 36.358680, -82.695085), Which is further
described or depicted in Attachments A, hereinafter, and referred to individually and/or collectively
as the “Search Location.”

8. Your Affiant believes that there will be evidence of the illegal possession of
ammunition and firearms in violation of 18 U.S.C. §§ 922(g)(1) and (9), the illegal making and/or
possession of unregistered, and unserialized firearms (destructive devices), in violation 26 U.S.C. §§
5861(c), (d), (f), and (i), and the illegal possession of explosives in violation of 18 U.S.C. § 842(i) at

the Search Location described in this affidavit

III. PROBABLE CAUSE
9. Pyro Junkie Fireworks Inc. (hereinafter, “Pyro”), a Florida corporation, self-reports
(http://www.pyrojunkiefireworks.com) as a wholesaler and retailer of consumer fireworks which
operates “mega stores,” warehouses and fireworks stands throughout the United States. Pyro’s

principal address is in Tampa, FL; however, Pyro maintains a warehouse at the Search Location.

Case 2:19-mj-00036-|\/|CLC Document 2 Filed 01/30/19 Page 3 of 11 Page|D #: 8

Although Pyro’s websiteidentifies the location of the warehouse at 35 Apricot Lane, Chuckney (sic),
TN 37641, the investigation has identified that location is closed and the warehouse operations are
located a short distance away at the Search Location. No retail sales of consumer fireworks occur at
the Search Location. Larry ABNER serves in the role as a caretaker of the Search Location. The
Search Location consists of approximately 15.18 acres of land and includes two (2) buildings
constructed of brick and steel. County tax records identify the buildings as single story, “prefab” and
rectangular in shape. For purposes of easy identification, your Affiant will identify the buildings by a
number. Building #1 is located near the center of the property and is the larger of the two buildings
Building #2 is a smaller building located on the north end of the parcel.

10. ' On or about January 28, 2019, agents from ATF received information from three (3)
witnesses regarding Larry ABNER’s involvement in the manufacture of firearms possession of
firearms and ammunition, and the manufacture of destructive devices using black powder as an
explosive material Two (2) additional witnesses confirmed the ABNER’s residence at the Search
Location.

11. Witness #1 and Witness #2 are former relatives of ABNER. Witness #1 and Witness
#2 are, therefore, uniquely familiar with ABNER, have known him for many years and have direct
knowledge of where ABNER works and lives. Witness #1 and #2 advised your Affiant that ABNER
works for a company called “Pyro Junkie Fireworks.”

12. Witness #1 and Witness #2 stated they have known ABNER to both reside and work
at the Search Location since on or about June 1, 2018. Because ABNER does not have his own
transportation, Witness #2 advised that he/she had personally transported ABNER to the Search
Location on one occasion within the past several months

13. Witness #2 stated that ABNER admitted to him/her that he had “pipe bombs” and

showed Witness #2 several small Skoal® cans wrapped in black electrical tape with a fireworks fuse

Case 2:19-mj-00036-|\/|CLC Document 2 Filed 01/30/19 Page 4 of 11 Page|D #: 9

inserted. ABNER also told Witness #2 that the cans were filled with black powder1 and items to serve
as “shrapnel,” such as hardware nails bolts and pieces of metal. ABNER told Witness #2 he had
these “pipe bombs” as protection against possible intruders coming to the Search Location.

14. Witness #1 stated that ABNER was previously married. On or about December 3,
2018, ABNER’s former spouse died in Sullivan County, TN, as the result of an apparent suicide by a
self-inflicted gunshot wound. Witness # l and Witness #2 stated that ABNER blamed them (Witness
#1 and Witness #2) and other members of their family for the suicide. Witness #1 and Witness #2
stated ABNER became erratic and threatened to shoot Witness #l and Witness #2 in the head, as in
the same manner ABNER’s former spouse died.

15. A friend of ABNER’s former spouse, and acquaintance of ABNER, Witness #3, also
provided information to this investigation Witness #3 is a former military servicemember Who was
an Ammunition Specialist and has familiarity with weapons and ammunition Witness #3 stated that
ABNER works for a company called “Pyro Junkie Fireworks” which is located at the Search
Location. Witness #3 described the Search Location is two industrial buildings near each other, with
ABNER sleeping in one building (Building #2), and using the kitchenette, television, and videos
games in the other building (Building #l ). Witness #3 stated that ABNER does not have transportation
and previously relied on his former spouse for mobility.

16. On or about December 4, 2018, Witness #3 went to the Search Location to console
ABNER following the death of his former spouse. Witness #3 advised that when he/she went to the
Search Location on December 4, 2018, ABNER came from Building #2 and showed him/her several
objects that he referred to as “pipe bombs” Witness #3 describes the devices as small Skoal® cans

wrapped in black electrical tape with a fireworks fuse embedded ABNER told Witness #3 the “pipe

 

' Commercial black powder is exempt from federal explosives regulations if it is in quantities of less than 50 pounds and
intended for use solely in sporting, recreational, or cultural purposes in antique firearms as defined in 18 U.S.C. §
921(a)(16) or antique devices exempted destructive devices .

Case 2:19-mj-00036-|\/|CLC Document 2 Filed 01/30/19 Page 5 of 11 Page|D #: 10

bombs” were filled with black powder and metal items to act as “shrapnel.” During the same visit,
ABNER took the “pipe bombs” to an open area on the curtilage of the Search Location. ABNER lit
the fuse of the device and placed a large cover on top. Afcer several seconds the device detonated,
causing the cover to shoot straight up approximately twenty feet in the air. Witness #3 advised
ABNER repeated the detonation of the devices with a cover several more times that day. Witness #3
took two video recordings of the denotations by ABNER and showed said recordings to ATF Agents.
Your Affiant has seen both videos and they depict what Witness #3 describes An ATF Certified
Explosive Specialist viewed the videos and opined that the devices may be destructive devices
Witness #3 identified Building #2 as the location where ABNER went to retrieve the devices

17. Witness #3 stated after ABNER detonated the “pipe bombs” ABNER went into a
Building #2 at the Search Location and retrieved two objects that ABNER referred to as “homemade
rifles.” Witness #3 stated that one barrel was metal and one was PVC pipe. Witness #3 described
these objects having a long barrel similar to a rifle barrel and a basic trigger mechanism. ABNER told
Witness #3 these objects were “muzzleloaders,” referring to a firearm where the projectile and the
propellant charge is loaded directly into the muzzle of the firearm. ABNER told Witness #3 he made
the firearms and used black powder as the propellant charge for the “homemade rifles.” Witness #3
observed ABNER load black powder into the muzzle of the firearm and discharge (shoot) the firearm
toward a Wooded area behind a building located at the Search Location. ABNER repeated the loading
and shooting of the second “homemade rifle.” ABNER told Witness #3 that, along with
manufacturing the rifles ABNER Was going to begin manufacturing ammunition.

18. In addition to the aforementioned destructive devices and rifles Witness #3 stated
he/she has seen ABNER in possession of an “old” revolver, a semi-automatic pistol, and a hunting
rifle. Witness #3 advised that ABNER maintains possession of a least one firearm at all times _ either
a handgun or a rifle. Witness #3 stated inside the Search Location, ABNER has a sleeping area in a

small room with a metal door. Witness #3 observed an additional “homemade rifle” on a shelf inside

Case 2:19-mj-00036-|\/|CLC Document 2 Filed 01/30/19 Page 6 of 11 Page|D #: 11

the room, with the barrel pointed at the entrance into the room. ABNER told Witness #3 the
homemade rifle was positioned as his “first line of defense” into his sleeping area.

19. On or about January 19, 2019, the juvenile son of ABNER was found deceased of
an apparent suicide ata home in Sullivan County, TN. Witness #1, #2 and #3 advised that ABNER
became further distraught and emotionally unstable upon the death of his son, ABNER began making
threats of violence to and against members of his former spouse’s family and stating that these acts
would include the use of firearms and explosives and would occur during the memorial service for
his son, which is announced to occur on February 2, 2018.

20. On or about the 20‘h of January, 2019, Witness #3 learned of the death of ABNER’s
son and immediately went came to Tennessee. Similar to the December 4, 2018, visit, Witness #3
went to the Search Location to console ABNER. Witness #3 made contact with ABNER and they
(Witness #3 and ABNER) went to visit Witness #4 at a residence located in Sullivan County, TN.

21. Witness #4 confirmed the following, essential facts and information provided by
Witness #3 about the events that occurred on or about January 20, 2019.

a. Witness #3, Witness #4 and ABNER left the residence and spent the evening
together riding in Witness #3’s vehicle, stopping occasionally to visit other
individuals attempted to console ABNER. At the end of the night, they
(Witness #3, #4 and ABNER) began driving back toward the Search Location.
During the drive, Witness #4 was the driver of the vehicle, Witness #3 was the
front seat passenger and ABNER the only rear passenger. At some point during
the drive, ABNER asked, “what would you do if I just fucking killed you?”
Witness #3 and Witness #4 believed ABNER to be joking and dismissed the
threatening question A few moments later, ABNER took Witness #3 ’s seatbelt
and suddenly wrapped it around Witness #3 ’s neck and began choking him/her.

Witness #3 and Witness #4 struggled with ABNER, but were able to remove

Case 2:19-mj-00036-|\/|CLC Document 2 Filed 01/30/19 Page 7 of 11 Page|D #: 12

the seatbelt from Witness #3 ’s neck. Witness #3 and Witness #4 began yelling
at ABNER, who apologized. ABNER began making erratic references to
wanting to “blow them up” and then kill himself.

b. Witness #4 kept driving toward the Search Location while Witness #3
attempted to calm ABNER down. Af°cer a few minutes, ABNER attempted to
open the vehicle door next to Witness #3 and push Witness #3 and himself out
of the vehicle while moving along the highway. Again, Witness #3 and Witness
#4 struggled with ABNER to shut the car door and continue traveling toward
the Search Location. During the approximate twenty-minute drive back to the
Search Location, ABNER continued to make statements of “shooting,”
“killing,” and “blowing up” members of his former wife’s family that he
blamed for the death of his former spouse and son,

c. After arriving at the Search Location, ABNER asked Witness #3 and Witness
#4 if they would stay at Building #l and visit with him more. ABNER exited
the vehicle and said he Was going into Building #2 of the Search Location to
get something to show Witness #3 and Witness #4. Witness #3 was aware of
the contents of Building #2, to include firearms and explosive devices so as
soon as ABNER entered Building #2 of the Search Location, Witness #4
quickly drove away with Witness #3.

22. Witness #5 confirmed for your Affiant that ABNER resides in the back room of a
fireworks factory off of I-81, which is consistent with the business use and setting of the Search
Location.

23. A query of ATF’s Federal Firearms Licensing System database revealed ABNER
has no license to manufacture firearms or destructive devices and is not authorized to make or possess

destructive devices under the National Fireanns Act.

Case 2:19-mj-00036-|\/|CLC Document 2 Filed 01/30/19 Page 8 of 11 Page|D #: 13

24. Court judgments reflect that ABNER is a convicted felon, having been convicted of
the felony offenses of two counts of Thefi, a fourth degree felony in Ohio, as well as a conviction in
the Sullivan County General Sessions Court of Kingsport, for assault involving force against a former
spouse with whom he has a child. Federal law prohibits a person who is a convicted felon from
receiving or possessing firearms ammunition, or explosives that have been shipped or transported in
or affected interstate or foreign commerce. Federal law prohibits as person who is convicted of a
misdemeanor crime of domestic violence from possessing firearms or ammunition that have been
shipped or transported in or affected interstate or foreign commerce. ABNER is prohibited from
possessing firearms ammunition, and explosives

25. Based on training, experience, and consultation with ATF Certified Explosive
Specialists (CES), explosive disposal technicians and other industry experts your Affiant knows the
main propellant charge for consumer fireworks like those that are stored at the Search Location, is
black powder, a substance classified as a low explosive. Your Affiant also knows that rudimentary
destructive devices and/or “pipe bombs” are objects filled with a propellant charge, such as black
powder, and can be detonated using a fuse manipulated from a consumer firework.

26. Your Affiant also knows that firearms and evidence of firearms manufacturing are
not perishable or consumable, and as such, can be maintained at a location for an extended period of
time.

WHEREFORE, your Affiant respectfully submits that there is sufficient probable cause to
believe that there is evidence of the illegal possession of ammunition and firearms in violation of
18 U.S.C. §§ 922(g)(1) and (9), the illegal making and/or possession of unregistered, and
unserialized firearms in violation 26 U.S.C. §§ 5861 (c), (d), (f), and (i), and the illegal possession
of explosives in violation of 18 U.S.C. § 842(i) at the Search Location described in this affidavit
Your Affiant respectfully requests that the Court issue a warrant authorizing the search of the

described Search Location, including any and all outbuildings or storage containers on the curtilage,

Case 2:19-mj-00036-|\/|CLC Document 2 Filed 01/30/19 Page 9 of 11 Page|D #: 14

for all firearms ammunition, and explosive materials Furthermore, your Affiant has only used that
information necessary to establish probable cause and inform the court of pertinent information

related to the request for search authorization

w

Cameron L. l\/liller, Special Agent
Bureau of Alcohol, Tobacco, Firearms and Explosives

Subscribed and Sworn to before me

On January 50 ,2019

VM/: QQ/./

CLIFTONIil ,-'CORKER
United States Magistrate Judge

Case 2:19-mj-00036-|\/|CLC Document 2 Filed 01/30/19 Page 10 of 11 Page|D #: 15

 

 

 

 

 

 

4__Casje_,.2;_19-mj-00036-|\/|CLC Document 2 Filed 01/30/19 Page 11 of 11 Page|D #: 16

